Citation Nr: 1614585	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, panic disorder, bipolar disorder, social phobia, and a personality disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971, with service in Thailand.  This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claim is now with the RO in Denver, Colorado.  

This matter was initially before the Board in July 2013.  At that time, the Board denied the claim.  In a February 2014 decision, the Board vacated its July 2013 decision due to VA's receipt of evidence prior to the July 2013 Board decision that was not available for review when the decision was issued.  The Board then remanded the appeal for additional development.  The matter has been returned to the Board for appellate consideration. 

Although the Veteran's claim was originally characterized as entitlement to service connection for PTSD, there are also diagnoses of panic disorder, bipolar disorder, social phobia, and a personality disorder.  To adequately reflect the current claim, the issue has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or are not relevant to the issue on appeal.

The issue of entitlement to service connection for a psychiatric disorder, including bipolar disorder, panic disorder, social phobia, and a personality disorder, and excluding PTSD and depression, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has PTSD that is related to his active service.  

2.  The Veteran's depression is proximately due to or the result of his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken in the instant decision is not unfavorable in any way to the Veteran, discussion of VA's duties to notify and assist is not required at this time.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

If a PTSD claim is based on military sexual trauma or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2015).  Furthermore, an appropriate medical or mental health professional may provide an opinion as to whether the evidence of record indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  Medical opinion evidence may be submitted for use in determining whether a claimed stressor occurred and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Menegassi v. Shinseki, 628 F.3d 1379, 1382 n.1 (Fed. Cir. 2011).

In the Veteran's initial claim for service connection, he asserted that he was the victim of a sexual assault in December 1971, during his active duty.  Specifically, the Veteran stated that he was on a remote island off the coast of Sattahip, Thailand in December 1971, drinking and smoking marijuana with fellow servicemen all day when he was sexually assaulted that evening by a number of servicemen who were involved in a pay scam that he refused to participate in.  He stated that he reported the incident to his superiors but was told not to follow through because it would delay his discharge, which was scheduled to occur only a few days later.  The Veteran provided a list of names of servicemen who allegedly conducted the sexual assault on the Veteran.

The Veteran's subsequent statements over the course of the appeal are largely consistent with his original description of the stressor incident.  For instance, in a December 2012 Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, the Veteran described reporting the assault to his officer in charge, who told the Veteran that if he wished to leave and return to the states before Christmas of 1971, he should not report the assault.  VA treatment notes also document the Veteran relating the claimed stressor incident to treating physicians. 

Initially, the Board acknowledges that development of this stressor has yielded no positive findings by the RO.  A January 2013 VA Memorandum documents a formal finding of lack of information required to verify the Veteran's stressors associated with his claim of entitlement to service connection for PTSD.  Specifically, the finding documents the procedures undertaken by the RO to verify the Veteran's stressor, including obtaining correspondences from the Veteran, reviewing his personnel file and service treatment records, and submitting a request to the Joint Services Records Research Center (JSRRC).  The Board notes that the Veteran has accounted for these negative findings, as he has described on numerous occasions that he did not follow up or make any further reports during his active duty regarding the sexual assault.  Further, behavioral changes would not have been documented in the Veteran's personnel records, as the Veteran only served in active duty for a few days following his alleged sexual assault.  In essence, it is understandable that there is a complete absence of any indication of the Veteran's sexual assault in his service records, due largely in part to the fact that the Veteran did not report the assault, and the assault allegedly occurred only a few days prior to the Veteran's separation from active duty.  

Notwithstanding the above, the Board resolves reasonable doubt in the Veteran's favor and finds that the Veteran has submitted sufficient evidence to corroborate his account of this stressor incident.  First, the Veteran's DD 214 lists the Veteran's specialty title as pay distribution specialist.  This tends to corroborate the portion of the stressor incident involving a pay scam.  Next, the Veteran was discharged on December 23, 1971, which corresponds to the portion of the Veteran's stressor narrative that describes the Veteran not reporting his sexual assault in order to separate from active duty before Christmas of 1971.  

Also corroborating the Veteran's alleged stressor, is June 2008 correspondence from LF, the Veteran's sister.  LF described the Veteran before and after his active duty, noting how depressed, anti-social, anxious, and different the Veteran seemed after his separation from active duty.  The Veteran reportedly told his sister how he had a hard time dealing with his military sexual trauma, repeatedly saying he had disturbing and intrusive images, thoughts, and perceptions of his traumatic event.  LF also provided a name of a serviceman who had knowledge of the Veteran's military sexual trauma.  The Board notes this name was initially provided in the Veteran's original statement in support of the claim that detailed the claimed military sexual trauma stressor.  The Board affords this letter significant weight, as the Veteran's sister is competent to describe her perception of the Veteran before and after his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, LF has competently described a perceived change in behavior in the Veteran after his military service.  This correspondence from LF tends to corroborate the Veteran's stressor statement pertaining to military sexual trauma.  

Based on the consistency of the Veteran's and LF's statements, as well as the absence of any evidence that negatively impacts the Veteran's narrative, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence of record tends to corroborate the Veteran's account of the stressor incident.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, or inconsistent statements), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the Board finds that the in-service stressor element of service connection for PTSD has been satisfied.  38 C.F.R. §§ 3.102, 3.304(f).  

The Board next addresses whether the Veteran has a present disability that is related to his in-service stressor.  VA treatment records document diagnoses of PTSD related the Veteran's military sexual trauma.  VA afforded the Veteran an examination in November 2007.  At that time, the examiner diagnosed provisional chronic PTSD, and determined that each of the criteria were met if the in-service stressor could be verified.  As noted above, the Board accepts the Veteran's in-service stressor.  Therefore, the November 2007 VA opinion is favorable evidence of a diagnosis of PTSD that is related to the Veteran's military sexual trauma.  

Also of record is a March 2013 private psychiatric examination report.  In that report, Dr. JRT, a licensed psychologist, provides an exhaustive history of the Veteran's medical history from before, during, and after his military service.  After a PTSD clinical interview, Dr. JR. found the Veteran's description of his sexual assault during his active duty to be "highly believable based upon his emotional reactions when discussing this event and his action afterward to not pursue charges" due to his upcoming discharge and return home from Thailand.  After the examination and diagnosis portion of the report, Dr. JRT found that the Veteran met the criteria of PTSD secondary to military sexual trauma during his active duty in Thailand.  This examination is highly detailed and supported by a thorough rationale.  The Board accords it significant probative weight.  See Menegassi, 628 F.3d at 1382 n.1; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

Based on the November 2007 and March 2013 favorable medical opinions for the Veteran's claim of service connection for PTSD, the Board finds that the nexus and present disability elements of service connection have been met.  In making this determination, the Board is cognizant of October 2012 and May 2014 VA examinations in which the examiners rendered no mental diagnoses.  However, the 2012 and 2014 VA examiners found the Veteran's reports of the assault not credible.  Because Dr. JRT found otherwise, the Board does not accord these opinions significant weight.  

Therefore, for the Veteran's claim of entitlement to service connection for PTSD, the evidence shows a present disability, and in-service stressor, and a link, established by medical evidence, between the present disability and stressor.  Accordingly, service connection is warranted for PTSD.  See 38 C.F.R. § 3.304(f).  

Next, the Veteran has been diagnosed with depression over the course of the claim and appeal period.  The November 2007 examiner found the Veteran had depression that was exacerbated by military sexual trauma, if verified.  In his March 2013 psychiatric assessment, Dr. JRT diagnosed depression that was secondary to PTSD.  There is no lay or medical evidence or opinion to the contrary.  Therefore, there is competent and probative medical evidence of record that demonstrates the Veteran's depression is proximately due to or the result of his now service-connected PTSD.  As such, service connection on a secondary basis is warranted for the Veteran's diagnosed depression.  38 C.F.R. § 3.310.    

In conclusion, resolving reasonable doubt in the Veteran's favor, the evidence demonstrates that the Veteran suffered military sexual trauma during his active duty and that this in-service stressor led to a diagnosis of PTSD.  There is also competent evidence that the Veteran's depression is related to his PTSD.  Accordingly, the evidence supports service connection for PTSD and depression.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for depression is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted in the introduction, the Veteran has received numerous psychiatric diagnoses over the course of the claim and appeal period in addition to PTSD and depression.  For instance, VA treatment notes document a diagnosis of bipolar disorder.  In the March 2013 private psychiatric assessment, the Veteran was diagnosed with social phobia and panic disorder without agoraphobia.  The November 2007 VA examiner also diagnosed the Veteran with a personality disorder with schizotypal feature.  

The Board has recharacterized the Veteran's claim to include all potential psychiatric diagnoses.  This is consistent with the Veteran's December 2009 VA Form 9, in which the Veteran stated he was not only "claiming PTSD," but he was also "claiming mental disorders along with PTSD."  Further development is thus required for the Veteran's claim of entitlement to service connection for a psychiatric disorder other than PTSD and depression.  See Clemons, 23 Vet. App. 1.  Specifically, the Veteran should be afforded an examination on remand to determine whether he presently has a bipolar disorder, social phobia, a panic disorder, or a personality disorder, and whether these conditions are related to his active duty or his now service-connected PTSD and depression.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disorders other than PTSD and depression.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the virtual claims file, or if unavailable, then via paper copies or the paper claims file.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  All opinions must take into account the Veteran's own history and contentions.

The examiner must provide the following:

a. The examiner must identify all current psychiatric disorders found on examination, to include any personality disorders, other than PTSD and depression.  If any previously diagnosed disorder, to include bipolar disorder, social phobia, panic disorder without agoraphobia, and a personality disorder, is not found on examination, address the prior diagnoses of record.

b. The examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed disorder is etiologically related to service.  

c.  The examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed disorder is caused or aggravated by PTSD and/or depression.  

d.  If a personality disorder is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not that such personality disorder was subject to a superimposed disease or injury in service that resulted in a current psychiatric disability other than PTSD and depression.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any aspect of the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


